*386Colony of Rhode Island etc. At a Court of Vice Admiralty held at Newport in Said Colony On Saturday the Twenty Seventh 7th of September A: D. 1746 The foil6 Prepay Examinations were taken Before the Honble Wm Strength^ Esq1' Dep. Judge. Robert Boyd First Leiutenant On Board the Brig11 Defiance upon his Oath gave Answer to the following Questions Viz
Qn When, where and by whom was the Vessel taken brought in by you as Prize.
Asr The Eighteenth day of Augut About fourteen Leagues to the Westward of Orcheale, Near Barcelona, By Jn° Sweet Comr of the Brig11 Defiance.
An How many persons were there on board and of what Nation.
Ansr There was About Eighteen, Seven whereof were Dutch, One Englishman, One French man, and Nine Negroes.
Qn What Colours did they Shew.
Anr They showed Dutch Colours.
Qn Did they make any resistance.
Anr No.
A Parcell of papers were produced in Court by said Boyd as follows Viz*
Qn Are the Papers produced in Court all that were Found on board said Vessel at the time of Capture without fraud Subduction Addition or Embezelment
Ansr They is all the papers, saving a few Letters from some Sailors at the Granades Directed to their wive’s. And we lett the people that had them, keep ’em to Convey to them.
Rob* Boyd
John Conyers a marr on board the Sloop called the Catharina, being a Native of Burmudas, on Oath made Ansrs to the following Questions. Viz*
Qn Was you Shipt on board the Catharina now in this Port where, when, and by whom in what Station and for what Voyage.
Anr I was Shipt At Curacao, about five Months ago, by Captain Paas, a foremast man to proceed to the Granades, a French Island, In said Vessel.
Qes* What knowledge have you of these papers produced in Court declare all you know.
Anr I have no knowledge at all of ’em.
Q” Of what Prince or State was sa Paas, A Subject or reputed to be According to the best of your knowledge
*387Anr A Subject of the States General.
Qn What was your Cargo, going to the Granades,
Anr Some Money, and some Provisions.
Qn Who were the Owners, of the said Vessel and Cargo, to the best of your knowledge.
Anr John Ambrosio Dewany a Mer* of Curacao and a reputed Subject of the States General.
Qn Do you know or have you heard or understood that the Subject or Subjects of any other Prince or State was Interested therein.
Anr No.
Qn How many persons were there on board at the time of Capture
Anr There was Eighteen, Seven whereof were Dutch, One Englishman, One Frenchman and Nine Negroes.
Qn How many of the said Persons were bro* into this Port.
Anr Only two, myself, and a French Mariner.
Qn What became of the rest
Anr They were put on board of a Dutch Sloop belonging to Saba, a Dutch place.
Qn Where was the said Vessel Built.
A.nr At Bermada she was built and the timber being the growth of that Country.
Qn Were there any Mules carried unto the Island of Granades in s4 Vessel during S4 Voyage.
Anr Yes, we carried in Thirty.
Qn Where were they taken in.
Anr At a place called Pricklau, on the Spanish Main.
Qn What did you carry to that place to purchase these Mules.
Anr Money, and they were purchased by John Ambrosio'.
Qn What Burthen was your Vessel and how many Guns
Anr Eighty Tons, mounting about Eight Swivel Guns
Qn What does her Cargo Consist off.
Anr Cheifly Sugar, and some Coffey taken in at the Island of Grenaade and bound to Curacao.
John Conyars
Joseph Sallet, A Marr on board said Sloop, a Subject of the King of France, and a Native of Marsales. Upon his oath gave Answer to the following Questns Viz* Mr Lawrence Paen being Sworn French Interpreter.
Qn Was you Shipt on board the Catharina now in this Port, when where and by whom, in what Station, and for w* Voyage.
Anr I was Shipt on board about four Months ago at Curacao, by Cap* Paas as a Sailor, for the Granades
Qn What knowledge have you of these papers produced in Court declare all you know.
*388Anr I know nothing of them
Qn Of what Prince or State was sa Paas a Subject, or reputed to be according to the best of your knowledge.
Anr I knew him for a Dutchman.
Qn What was your Cargo going to the Granades.
Anr Nothing but Beef and Flour, and some money, and no live Stock, or Living Creatures Saving a few fowls.
Qn Who were the owners of the Sa Vessel and Cargo to the best of your knowledge.
Anr John Ambrosio Dewany a Creole of Curacao, and no other person has any part.
Qn How many persons were there on board at the time of Capture.
Anr One French Man, One Englishman about Six Dutch Men, and Eight or- Ten Negroes.
Qn How many of the Said Persons were bro* into this Port.
Anr Only Two, one Englishman and myself, and the rest were put on board of a Dutch Sloop for Sl Eustatia.
Qn How came they to go away in said Vessel.
Anr It was by the owners request.
Qn Was there any visit made on board by any officer at the Granades.
Anr Yes, they made a visit at our arrival there.
Qn Did you land your Beef, and Provisions there.
Anr Yes, after the Visit was made, we landed our Sa Cargo at a place called Bastere.
Qn What is yr Cargo now on board the Vessel.
Anr Sugar, Coffey, and some Rum.
Qn Where did you take your Cargo on board.
Anr At another part of the same Island
Qn Have you any knowledge of any Mules, being on board this Vessel during the Voyage.
Anr Yes, there was Thirty Mules, taken in at a place called Ricklaw, wh were purchased with dry goods and Money.
Qn What reason had,you to conceal that there was Mules on board.
Anr For no other reason than that the Englishman told me to say so.
Qn What else did he tell you to say.
An1' He told me not to sware to anything.
Qn Who brought the Mules on board.
Anr They were brought to the water side by about Fifty Spaniards, and we carried them on board in our boat.
Qn Have you any knowledge of any papers being Secreted, or thrown over board
Anr When the Brign Approached us, I see the sa Ambrosius take a Pacquet of papers and throw over board, wch Pacquet consisted of papers, *389I see dela him at the Granadoes, And I heard him say they must must [sic] throw over board, their French papers, and when he threw them over he Sink them with a Cannon Bullet.
Qn who does the Cargo now on board belong to.
Anr I heard it belong’d to the Sa Ambrosius
the mark of Joseph X Sallet.
The said John Conyars being further Interrogated.
Qn How came you to conceal your having Mules on board your Vessel, when you was first Interrogated.
Anr The Cap* when we were chaced ordered us to say that we carried provisions and nothing else
John Conyars
Colony of Rhode P etc. At a Court of Vice Admiralty held at Newport in Sd Colony On Friday the Seventeenth day of Octr A.D. 1746 Present the Honble Wm Strengthfield Esqr Dep. Judge The Court being opened. The Libel, and monition was read in Court Together with the Translations of the French Papers, and an Abstract of the Dutch papers viz* Robert Boyd, First Lieuten* of the Brign Defiance, On Oath gave Ansrs to the following Question Viz*
Qn what was the reason that the Officers that Corn4 this Prize were not bro* in here.
Anr They did not incline to come saying they had no Cloaths.
R. Boyd.
Octr 17th His Honr the Dep: Judge gave an Interlocutory order, Viz* accordingly the Court was adjourned untill further Notice
Octr the 20th Delivered four copys of the above Citation to the Marshall to forward to Curacao D° delivered one more
March 6th 1746/7 Delivered Two more
[Admiralty Papers, IV, 102]
I have considered the Libel of John Sweet against the Sloop Catharina whereof John Paas was Late Master, and have thoroughly examined the persons brought home in the said Vessel wb were one English and one French Sailor who both on Oath say that the Sa Sloop belonged at the time of Capture to One Ambrosin Duan a reputed Subject of the State General but upon strict perusal of the same it plainly appears there can be no Credit given to either of them therefore the only guide in this case must be the Papers which were found on Board at the time of Capture by which it is Plain that the said Sloop was Built in Bermuda, and owned by one John Harvey Esqr and Nathaniel Bascóme Attorney to sa Harvey who sold the sa Sloop at Curacao *390unto the afores3 Ambrosin Duan as appears by a Bill of Sale and the Sea Breif, Muster Role, and other Dutch papers obtained at Curacao seems to confirm the said Duan to be owner of the same. From which Port of Curacao she sailed to the Spanish Coast there Laded with Mules, wh she carried to the Grenades, a French Island And there purchased Sugars, and returning to Curacao about the Eighteenth day of August last past was taken by sa Sweet, and although the sa John Paas and Jan Ambrosin Duan were both on board at the time of Capture yet the sd Sweet hath sent neither of them, nor any other Officer Of said Sloop into Port contrary to his Instructions and [?] from this Government and thereby rendered it impracticable for any of the sa persons to put in their claims within the limited time required by Act of Parliament although there be great suspicion of fraud from the willingness of the sa reputed owner and Captain to quit the sa Vessel as there doth likewise from a number of papers said to be thrown over board and also from the prevaricating evidence of the two Sea Men brought home in the sa Vessel, their misterious conduct on all sides has rendered this matter exceeding doubtfull and as I have received Positive instructions from the Rt. Honorble Commissioners appointed for executing the Office of High Admiral of Great Britain etc. to be exceeding cautious in all cases wherein the Property of the Subjects of the States General are concerned and to transmitt Copy’s to them of the same. I therefore Order that the said Sloop be immediately Unloaded and the Goods Inventored by the Marshall and appraiced by Persons appointed by this Court, and that the same be put into a Proper Wharehouse with Three Seperate Locks. One Key to be delivered to the collector One to the Naval Officer, and the Other to the Captors, and as the Vessel may suffer Damage by lying I order the same together with her appurtenances to be sold at a Publick Vandue by the Marshall of this Court and the money to be paid into this Court, and the whole remain untill sentence of this Court be past on the same. I therefore Order the Register Immediately to make out Monitions, and I likewise order the Marshall to use all possible means to Notifye the said John Paas, and John Ambrosin Duan, to appear directly to the end that Justice may be executed, which if they refuse to do, or don’t comply with in a reasonable time not to exceed Eight months from the date hereof to be approved of by this Court, they shall be proceeded against accordingly.
Wm Strengthfield
Newport, Rhode Ia Octr 17th 1746.
[Admiralty Papers, IV, 97]
Colony of Rhode P etc. Curia Admiralitatis George the second by the Grace of God of Great Britain France and Ireland King Defender of the Faith etc.
To Wm Mumford Marshall of our Court of Vice Admiralty Whereas the Honble Wm Strengthfield Esqr D. Judge at a Court of Vice *391Admiralty held at Newport in said Colony the Seventeenth Ins* did by an Interlocutory Decree Order the Sloop Catharina with her Tackle Apparel etc. to be sold at a Publick Vendue. These are therefore in his Majesty’s name to require you to make sale of the Sloop Catherina, with her Tackle Apparel etc. to the Highest bidder at Eleven a Clock A. M. this Ins* hereof Fail not and make due return of your doings herein
Witness Wm Strengthfield Esqr D. Judge of sa Court, given at Newport this Twenty Seventh day of October in the Twentieth Year of our Reign A. D.1746
Pr Curiam
Seal Thos Vernon D Regr
Newport Octb 17, 1746.
Whereas Jan Paas and Jan Ambrosio Dewany are not to be found I have Serva this Precept by Nailing it up at the Most Publique Place in this Town, where it remained Twenty days
Wm Mumford Marshall
Please to put this on the Coffee House [Crossed out]
[Admiralty Papers, IV, 98]
And John Paas, late Master of the Sloop Catharina being admitted to claim, comes info this Honble Court and saith that the sa Vessel w*h her Cargoe Libelled for was at the time of taking the Same the property of Jan Ambrosius Duan, and other persons as Men* in his sa Claim, and therefore prays the said Libel may be dismissed with Costs
Modring advoc. for the Claimants
[Admiralty Papers, IV, g7]
At a Private examination held at Newport in the Colony of Rhode Isd on Thursday the 30th of Octr A. D. 1746 before the HonbI° Wm Strengthfield Esqr Dep. Judge. Mr Charles Bardin being sworn French Interpreter. Joseph Sallet, being duly Sworn on oath gave Answers to the following Questions Viz*
Qn Whether whilst you was at the Granades as afores3 you was improved by the s3 Paas or Ambrosius Dewar as an Interpreter.
An I had nothing to do with Ambrosius’s Affairs but as I was a Sailor on board, they made me Interpret, from French into Spanish, for Ambrosius, who spoke Spanish but not French.
Qn Have you any knowledge of any French being Interested in s3 Vessel or Cargoe.
Anr There was in the Sloop, and in the Mules that were carried there.
Qn How far, were they Interested, and who were they.
An Their names were Monjr Depuis, and Monjr Dis Boards, Inhabitants *392of Granadees, wh Depuis owned half of the Sloop, and Dis Board was Interested in the Cargo.
Qn How came you to know this.
An Because Dis Board went to Curacao, for a Vessel, and I was Linquist at the Granadoes When the Bargain was made, and Depuis bou* her, and I saw a paper, that Ambrosius’s Son said was a Bill of Sale.
£> Do you know of any other Vessels that Trade from Curacao, to the Granadoes, that are owned jointly between the Dutch and the French.
' An There is Fourteen that Constantly use th* trade, that are Generally owned half by the French and half by the Dutch.
Qn What nation is the Capns generally.
An Always Dutch Men Command ’em.
Qn Where was the purchase made by Mr Dispuis
An At the Granadoes, just after their arrival there.
Qn . Whose were the Mules, and who did they belong to and where were they purchased.
An The Mules belonged to three Viz* to Ambrosius, Dis Board, and one Scomborg a Dutch Man, but they were bou* on the Coast, by Ambrosius who had there money to purchase ’em.
Qn Do you know whether there was any freight pa and by whom.
An I don’t know
Qn Do you know of any payment made for sa Vessel.
An Mr dispuis made a payment of about Fourty or fifty Hogds of sugar, in part, and Ambrosius was to return, with another Vessel to take the remainder.
Qn Who do you apprehend the other part of the Cargo belong’d to.
An The remr of the Cargo belong’d as I understood to the sd Disboard, Ambrosius and Sconborg.
Qn Why did not you tell this at first.
An Because the afores4 Jon Conyars told me when I came to Curacao they would do me harm, put me in Prison and hand me.
of
The X mark Joseph Sallet
At a Private Examination held at Newport. In the Colony of Rhode Island on Friday the First Day of May A.D. 1747. Before the Honble Wm Strengthfield Esqr Dep: Judge Jn° Sweet Com* of the Private Man of War the Defiance, upon his Oath gave Answer to the following Questions Viz*
Qn When, where, and by whom was this Vessel, called the Catharina, sent in here by you as Prize taken.
Anr On or about the Eighteenth Day of August, last, In the Latt: 11. not far from the Testegus’s.
*393Qn How many persons were there on board, and of w4 nation.
Anr It was some time ago, but I remember there was upwards of Twelve, and most of them appeared to be Dutch Men.
Qn What colours did they Shew.
An Dutch Colours.
Qn Did they make any resistance.
An No.
Qn What did you. do with the Papers, found on board said Vessel.
An I committed the whole to the care of Robert Boyd whom I sent here Commander of sd Vessel.
Qn Did you oblidge the People to leave the Vessel, or did they go voluntarily.
An They all went voluntarily, and by their own request.
Qn Did you offer the Captain the Liberty to come with the Vessel.
An He absolutely refused and would not come upon any terms.
Qn Was ther any Person on board, that pretended to be owner of said Vessel and Cargo.
Au Yes, a Person whom they called Ambrosius, whom we offered the liberty of coming, but refused, saying the Cargo was French Property, and could do no more, than if he went there, and I desired him if he had any other Papers, to produce ’em but he said he had none, but made a Memorandum with his Pencil of Twenty or Thirty Barrels of Beef and Pork, w11 He said was the Cargo he brought from Curacao.
John Sweet
John Paas late Comr of the Sloop Catharina upon his Oath in Court gave Ansr to the following Questions, Viz4 By Mr Zac1' Pollock sworn Dutch Interpreter.
Qn What knowledge have you of the Sloop Catharina.
An I first knew her Since the first of June 1746, At which time I was put Commander of her.
Qn By whom.
An By John Ambrosius Duwar, an Inhabitant of Curacao, who is married and has Children there
Qn What Voyage did you proceed when you was first made Master of sd Vessel.
An To Riodela Hache.
Qn What was your Cargo.
An Dry Goods and Flower etc.
Qn Where did you go from Rio déla Hache.
An To Curacao.
Qn What did you bring back from Rio déla Hache to Curacao.
An Dye Wood, Hides and money.
*394Qn Where did you proceed next.
An I went from Curacao to the Spanish Main, to a place called, Portadiscordedo, where I purchased Twenty Eight Mules, And I carried money to purchase them, and from thence I returned to Curacao to water, and proceeded to S* Eustatia.
Qn What did you do with the Mules when you arrived at Sl Austatia.
An I sold them to the Governor, and they were landed there
Qn What Cargo did you take in at S‘ Eustatia, and where did you proceed to.
An Madara Wine, Coffee and Sugar, and returned to Curacao.
Qn Where did you proceed next in s'1 Vessel.
An I proceeded next to a place called little Curacao, to gett grass, for mules, and then went in to the Harbour of Curacao, and Ambrosius Dewar came on board and gave me more money to purchase Mules.
Qn And where did you proceed next.
A11 I went to a place called Ricklaw, where I purchased more mules
Qn Did you carry any thing to that place, besides money.
An Some Britares, wcb did not answer and I brought them back
Qn Where did you proceed from Ricklaw.
An I returned off the Harbour of Curacao to Water.
Qn Where did you proceed then.
An To the Granades.
Qn What Cargo did you carry from Curacao, to the Grenades.
An Mules, and some money belonging to me and my officers, and four Peices of Crocus, and nothing else.
Qn What did you do with that Cargo.
An I sold all there
Qn Was the Vessel or any part thereof Sold there.
An None at all.
Qn What did you take in there.
An Ninety Three, great and small Casks of Sugar, for payment of the Mules for my Owner, also some Coffe and Rum belonging to me and my officers.
Qn Where did you go next
An I sailed for Caracao, But North East of Orcheale perceived a Sail, which gave me chace, from the morning untill noon, when he come up with me, and gave me a Shott; and I brought too, It proved to be the Brigantine Defiance Jn° Sweet, and I Hoisted out my Canoe and went on board of him, and then the Captain made a demand of all my Papers, accordingly I delivered them all, he then sent his Lieutenant on board the Catharina, and Demanded his Bill of Lading and Invoice of the Owner, He told him he had none as he was Sole owner, but a paper contain8 the weight of the Casks.
Qn How long was you with Captn Sweet.
*395An About four or five Days.
Qn Where did you go then.
An ,Captn Sweet put me on board a Small Zebeck bound to Bonyra.
Qn Did Captn Sweet oblidge you to go on board that Zebeck or not.
An So far from Oblidging me to leave the Vessel, that I requested it, having no cloaths to go to the Nortward, I choose to go home.
Qn Did Captain Sweet oblidge the owner to leave the Vessel.
An He oblidged none to leave the Vessel against their will.
Qn Are the Papers produced in Court all that you delivered to Capt" Sweet, at the time yu were taken.
An Yes, they are all.
Q“ Where are the Papers relating to the Cargo’s of the Several Voyages which you made from Curacao.
An They are at Curacao.
Qn Where are the Papers relating the Cargo this last Voyage.
An The Owner being on board, their was none in my Possession.
Qn Where did you take Ambrosius on board.
An I took him on board At Curacao, when I went to Ricklaw and he went with me there to purchase the Mules.
Qn Have you any knowledge of the owner having any other Papers besides what is now produced in Court.
An No.
Qn What Quantity of money did you carry out of Curacao.
An I had Six Hundred P8 of Eight, of my own, and what more there was, I can’t tell.
Qn What quantity of money did you carry to Ricklaw.
An Nine Hundred P8 of Eight:
Qre Did you tell Captn Sweet and his Crew, that your Cargo was only Provisions, with which you purchased your Cargo of Sugar and Coffe.
An Yes, I told him so, in hopes he would not detain me.
Qn What reason had you for their detaining of you more for mules, than Provisions.
An Because I tho* they were contraband.
Qn How came you to think they were contraband.
An Because Horses were, I tho* Mules were too.
£> Have you any knowledge of any Vessels that were French or Spanish Property that were furnished with Dutch Papers from Curacao.
An I have no knowledge of any that were.
Jan Paasch
Colony of Rhode Island etc. At a Court of Vice Admiralty held at Newport In Said Colony on Monday the 1 its of May A. D. 1747
Present the HonWe Wm Strengthfield Esqr D. Judge.
*396The Court being opened. The Libel, Monition, Preparatory Examinations, Interlocutory Decree etc. were read in Court. The Claim of John Paas being Read to him by the Dutch Interpreter Mr Pollock, he made oath that the Same was true in Court Viz* Moses Lopez comes into Court, and enacts and binds himself to pay John Sweet and others Double Costs Pursuant to Act of Parlament in case the Sloop Catharina and Cargo be adjudged Lawfull Prize, as shall be awarded by this Court.
Moses Lopez
The Court was adjourned untill Eight o the Clock in the morning and opened accordingly
John Paas was further Interrogated in Court. Viz*
Qn When was the first time you knew this Vessel.
An The Twenty fourth Day of November 1745
Qn Who was the then owner, and who Shipt you.
A n John Ambrosius Dewar at Curacao.
Qn To what Port did you proceed with yr Vessel
An To Riodela Hache and to Curacao again, where I carried a percell of Mules, and sold them to the Governor of S* Eustatia, and from thence to Curacao again.
Qn What Cargo did you take in at S* Eustatia, when you proceeded to Curacao.
An Madara, Wines, and Sugar etc.
Qn What time was it you went from Riodela Hache to Curacao.
An Four months.
Qn What distance of time was it you went from Curacao, to the Spanish Main, and from thence to S* Eustatia.
An About Seven Weeks.
Qn How long did you stay at Curacao, before you proceeded the last Voyage.
An I remained in the Harbour about three weeks.
Qn At what time did you fitt out from Curacao the last Voyage.
An About the fifteenth of June 1746.
Qn What was the reason of yr saying that the first time you knew the sa Vessel was since the first of June 1746.
, An I was mistaken, imagining that the Question had reference to the time of my Shipping the last Voyage, w°h was about the first of June 1746.
Qn How long had you been out of the Granadoes when you was taken.
An On Sunday in the afternoon I sailed, and the Tuesday following was taken.
Qn What distance do you apprehend you was from Curacao when you was taken.
An I was then in Sight of Orchella woh is about Fourty Dutch Miles from Curacao, Shaping my course directly thither.
*397Qn How long have you been acquainted with Jos: Sallet.
An I have been acquainted with him since the first Voyage in the Catharina, when I ship him as a Mariner, and he was a Roman Catholick.
£> Do you know of any papers being thrown over board at the time you were taken.
An I know of none. , „
, „ Jan Paas
The Plea, Cap* Wm Dunbar’s Evidence was produced in Court by the Captors and objected to, by the Claimants and overruled by the Judge Viz* Accordingly the Court was adjourned untill further Notice on Tuesday the 19® of May 1747 The Court opened at which time His Ho* the Dep: Judge gave his Decree Viz* James Honyman Esq* Adv° for the Claimants prayed an Appeal from the Decree, To the Lords Commissioners appointed or to be appointed under the Great Seal of Great Britain for receiving hearing and deter® of appeals in causes of Prizes, wob was granted, they complying with the Act of Parliament in that case made and provided The Court was adjourned untill further notice.
The Case being argued on both sides ,A large parcel of Papers was produced in Court by Cap* Paas wch he brought from Curracao they being attested by the Gov* there, with Seals affixed hereon and required them to be reca as further proof of the Case, but as they had never been seen before nor were they any papers found on board this Vessel woh were the Only papers that could be of any weight, the Judge ordered them to be excluded they being produced at any improper time and the Contents never been comunicated to the Court in any manner.
[Admiralty Papers, IV, 10a]